Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 7 September 2021.  Claims 1, 9, 17 have been amended.  Claims 4-5, 12-13, 19-20 have been canceled.  Claims 21-24 are new.  Claims 1-3, 6-11, 14-18, 21-24 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 1-3, 6-11, 14-18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pollack et al. (US 6,493,733 B1) in view of Chong (US 2003/0204637 A1) and further in view of Glaser et al. (US 2012/0042210 A1).

Claim 1. Pollack discloses a method for implementing a functional documentation module for creating a uniform resource locator (URL) that exposes a web resource by utilizing one or more processors and one or more memories, the method comprising: 
providing a repository that stores a list of URLs corresponding to one or more applications … , URLs are associated with HTML code service web sites that the user may access to retrieve interactive HTML objects (C. 9, L. 60-64) and each URL includes configuration data for each specific interactive HTML object (C. 11, L. 19-28); 
receiving a request for creating a new URL, a user starts the process of inserting an interactive HTML object into a web page (C. 9, L. 41-46) a list box of URLs for retrieving interactive HTML objects is presented to the user (C. 9, L. 60-64) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) a URL is returned that ; 
causing a graphical user interface (GUI) to display selectable URLs from the list of URLs, … components … to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application, wherein the interactive HTML object comprises a block of code (C. 5, L. 49-53) a list box of URLs for retrieving interactive HTML objects is presented to the user (C. 9, L. 60-64) and the user selects an interactive HTML object URL to insert in the web page (C. 10, L. 61-63) the HTML code associated with the ; 
creating the new URL by selecting one or more desired URLs from the selectable URLs based on analyzing the functional documentation; updating the repository with the new URL … , a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object, wherein configuration data for the interactive HTML object is stored at the URL (C. 11, L. 19-28) when a remote user accesses the interactive HTML object on the web page, any information provided by the remote user is transmitted to a standard script hosted on the HTML interactive Code Service Web Site, which then adds the information to the user's web page (C. 11, L. 62 – C. 12, L. 4) A specific URL on the .

Pollack does not disclose providing a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages, as disclosed in the claims.  However, in the same field of invention, Chong discloses a multiple language library where corresponding languages are stored and referenced when the program generator generates the generated program modules of a generated compilable application program based on user language selection (P. 0061).  Therefore, considering the teachings of Pollack and Chong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages with the teachings of Pollack.  One would have been motivated to combine a repository that stores … a list of independently executable programming languages for running an application; causing a graphical user interface (GUI) to display … selectable components from the list of independently executable programing languages with the teachings of Pollack as the 

Pollack does not disclose causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application, as disclosed in the claims.  However, in the same field of invention, Chong discloses program templates comprise a set of files containing blocks of source code for performing predetermined operations that are combined in accordance with the definitions stored in a definitions portion to form a substantial portion of a generated compilable application program (P. 0061) that are selectable by a user (Programmer) (P. 0115).  Therefore, considering the teachings of Pollack and Chong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be executed in what order in response to the received request, wherein each component is an isolated piece of code that performs a task within the application with the teachings of Pollack and Chong.  One would have been motivated to combine causing a graphical user interface (GUI) to display … a functional documentation that describes which components need to be with the teachings of Pollack and Chong as the interactive HTML object in Pollack may comprise different languages and comprise different types of objects, and it would provide a more flexible tool to the user to be able to specify a more appropriate execution template for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50).

Pollack does not disclose independently testing only the created new URL for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result, as disclosed in the claims.  However, in the same field of invention, Chong discloses the object code of the data processing program module is then tested until the result of the testing the program(s) is positive and updating the user specifications (P. 0063).  Therefore, considering the teachings of Pollack and Chong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine independently testing only the created new URL for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result with the teachings of Pollack and Chong.  One would have been motivated to combine independently testing only the created new URL for running the application without testing the selectable URLs and their underlying components; updating the repository with the new URL based on a positive test result with the teachings of Pollack and Chong as the interactive HTML object in Pollack 

Pollack does not disclose capturing any failure, that happens in testing the new URL while executing, at a component level, as disclosed in the claims.  However, Chong further discloses when the data processing object code program does not pass the test, the relevant user specifications can be amended, and this is accomplished by making changes to one or more of the user specifications (P. 0063).  Therefore, considering the teachings of Pollack and Chong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine capturing any failure, that happens in testing the new URL while executing, at a component level with the teachings of Pollack and Chong.  One would have been motivated to combine capturing any failure, that happens in testing the new URL while executing, at a component level with the teachings of Pollack and Chong as the interactive HTML object in Pollack may comprise different languages and comprise different types of objects, and it would provide a more flexible tool to the user to be able to ensure proper functionality for the selected object (Pollack: C. 3, L. 22-29, C. 9, L. 48-50).

Pollack does not disclose wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary, as disclosed in the claims.  However, in the same field of invention, Glaser discloses determining a test strategy based on components involved with a project, which can include Web UI and Web services to ensure support for the components, wherein a "component" may be a layer and represent a lowest level of working code, and can be mapped to plug-in and corresponding test tool support (P. 0067) and tests may be created for testing the layers independently at a component level, thus ensuring code path coverage and test coverage (P. 0072).  Therefore, considering the teachings of Pollack, Chong and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary with the teachings of Pollack and Chong.  One would have been motivated to combine wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary with the teachings of Pollack and Chong in order to ensure code path coverage to ensure transactional data integrity (Glaser: P. 0072).

Pollack does not disclose reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL, as disclosed in the claims.  However, Chong further discloses the .  Therefore, considering the teachings of Pollack, Chong  and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL with the teachings of Pollack, Chong  and Glaser.  One would have been motivated to combine reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL with the teachings of Pollack, Chong  and Glaser in order to allow Pollack to be more efficient by allowing for different combinations of existing software objects rather than having the user recreate each interactive HTML object from scratch.

Claim 2. Pollack, Chong  and Glaser disclose the method according to claim 1, and Pollack further discloses creating a new component for the application, a URL is returned that points to a web site for reconfiguring the Interactive HTML object and the user must access the corresponding web page at the URL to reconfigure the interactive HTML object, wherein configuration data for the interactive HTML object is stored at the URL (C. 11, L. 19-28) and Chong further disclosed the operation of the manual program generator obtains .  Therefore, considering the teachings of Pollack, Chong  and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine updating the functional documentation with the new component; and storing the updated functional documentation onto the repository with the teachings of Pollack, Chong  and Glaser.  One would have been motivated to combine updating the functional documentation with the new component; and storing the updated functional documentation onto the repository with the teachings of Pollack, Chong  and Glaser in order to provide a complete set of information to users of the new interactive HTML objects for more effective use.

Claim 3. Pollack, Chong  and Glaser disclose the method according to claim 1, and Chong further discloses the function library holds a set of source code files that are reusable across multiple application programs (P. 0061).  Therefore, considering the teachings of Pollack, Chong  and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs with the teachings of Pollack, Chong  and Glaser.  One would have been motivated to combine the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs with the teachings of Pollack, Chong  and Glaser in order to allow Pollack to be more efficient by allowing for 

Claims 4. – 5. Canceled.

Claim 6. Pollack, Chong  and Glaser disclose the method according to claim 1, and Pollack further discloses utilizing the same component for both web processing and batch processing, the block of HTML code can call a block of client-side script that is contained at the web page associated with the interactive HTML object, and the web site providing the interactive object may provide a collection of supporting files associated with the interactive HTML object such as an automation file, or the like (P. 0016).

Claim 7. Pollack, Chong  and Glaser disclose the method according to claim 1, and Chong further discloses the manual generator generates user and technical manuals for the compilable application program (P. 0042).  Therefore, considering the teachings of Pollack, Chong  and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong  and Glaser.  One would have been motivated to combine the functional documentation is human readable and describes how a URL with the teachings of Pollack, Chong  and Glaser in order to provide a complete set of information to users of the new interactive HTML objects for more effective use.

Claim 8. Pollack, Chong  and Glaser disclose the method according to claim 1, and Pollack further discloses utilizing the new URL to access a web resource, the block of HTML code can call a block of client-side script that is contained at the web page associated with the interactive HTML object, and the web site providing the interactive object may provide a collection of supporting files associated with the interactive HTML object such as a movie file, a video file, an audio file, or the like (P. 0016).

Claim(s) 9-11, 14-16 is/are directed to system claim(s) similar to the method claim(s) of Claim(s) 1-3, 6-8 and is/are rejected with the same rationale.

Claims 12 – 13. Canceled.

Claim(s) 17-18 is/are directed to non-transitory computer readable medium claim(s) similar to the method claim(s) of Claim(s) 1-2 and is/are rejected with the same rationale.

Claims 19-20. Canceled.

Claim 21. Pollack, Chong  and Glaser disclose the non-transitory computer readable medium according to claim 17, and Pollack further discloses the new URL utilizes the same components as the selectable URLs, and wherein executions of the components are isolated by the URLs, a URL is provided for a website that allows a user to insert an interactive HTML object, wherein the user may access the website the URL to reconfigure the interactive HTML object, wherein the URL may contain data that identifies the particular object (C. 3, L. 12-21) When a user selects an interactive HTML object for reconfiguration, the website associated with the interactive HTML object is accessed through the respective URL, and the URL further includes data that identifies the particular object, and since the selected interactive HTML object is reconfigured, then it is reconfigured to the exclusion of, or isolated from, the other interactive HTML objects.

Claim 22. Pollack, Chong  and Glaser disclose the non-transitory computer readable medium according to claim 17, and Glaser further discloses techniques and mechanisms are provided for queuing tests to be run sequentially and/or in parallel from a configurable pool of test clients to test various layers of a product simultaneously, such as by use of a distributed environment whereby different test clients can test different layers or environments related to the product (P. .  Therefore, considering the teachings of Pollack, Chong  and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the instructions, when executed, cause the processor to further perform the following: utilizing the same component for both web processing and batch processing with the teachings of Pollack, Chong  and Glaser.  One would have been motivated to combine the instructions, when executed, cause the processor to further perform the following: utilizing the same component for both web processing and batch processing with the teachings of Pollack, Chong  and Glaser in order to allow a user to perform testing of the at a time more convenient for the user.

Claim 23. Pollack, Chong  and Glaser disclose the non-transitory computer readable medium according to claim 17, and Chong further discloses documents used in a business operation are recreated in electronic form, and the process flow of each of the recreated documents in the business operation is modeled, using user specifications such as data items, descriptions of the various data items, attributes of the data items and attributes of the documents (P. 0042) created and designed by a user (P. 0051) specific document definitions are derived from document attributes that are applicable to a particular document with some of the user specifications (P. 0057) program templates comprise a set of files containing blocks of source code for performing predetermined operations that are combined in accordance with the definitions stored in .  That is, the user specifications are created and designed by a user and used to determine which source code templates (for functions and/or enhanced logic) are included in the compilable application program.  Therefore, considering the teachings of Pollack, Chong  and Glaser, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong  and Glaser.  One would have been motivated to combine the functional documentation is human readable and describes how a URL utilizes multiple components to provide an expected response with the teachings of Pollack, Chong  and Glaser in order to allow a user to specific testing parameters more tailored to the user’s specific system and needs.

Claim 24. Pollack, Chong  and Glaser disclose the non-transitory computer readable medium according to claim 17, and Pollack further discloses the instructions, when executed, cause the processor to further perform the following: utilizing the new URL to after a user adds an interactive HTML object to a webpage, a remote user accesses the webpage and the interactive HTML object, and information provided by the remote user is transmitted to a script hosted on the HTML interactive Code Service Web Site (C. 11, L. 64 – C. 12, L. 4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
[D]uring the interview of July 9, 2021, the Examiner acknowledged that the cited documents, alone or in combination, fail to disclose or otherwise render obvious the feature of “capturing any failure, that happens in testing the new URL while executing, at a component level, wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary; and reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL” as generally recited in independent claim 1, or as similarly generally recited in independent claims 9 and 17.

The Examiner seems to rely on paragraphs [0063] of Chong to generally reject the feature associated with claims 4-5. However, Chong simply discloses a function library that holds a set of source code files that are reusable across multiple application programs and when the data processing object code program does not pass the test, the relevant user specifications can be amended, but fails to disclose “capturing any failure, that happens in testing the new URL while executing, at a component level, wherein the component is an isolated piece of code that performs a task within the application so that testing for other components associated with the already existing URLs from the list of URLs accessed from the repository is not necessary, and reutilizing the components from other parts of the application or from different application without rearchitecting the entire application to create the new URL” as now generally recited in independent claims.

The examiner has combined new prior art reference Glaser for the amended limitations.  As previously cited, Pollack allows a user to add code for an interactive HTML object to a user’s web page, wherein the interactive HTML object is hosted at an HTML interactive Code Service Web Site and accessed via a URL.  When the user wants to reconfigure the interactive HTML object, the user may access the URL, wherein the URL may include information about the HTML interactive Code Service Web Site as well as the interactive HTML object, meaning the URL includes the Web 
Chong discloses a user is able to create documents that describe a business process.  A user further creates user specifications that are used in the creation of a compilable application program document for implementation of the business process.  The user specifications are used to insert source code from program templates in the compilable application program document where the document includes functions and/or enhanced logic.  The compilable application program document can also serve as a source of template code for other similar documents.
Glaser discloses determining a test strategy based on components involved with a project, which can include Web UI and Web services to ensure support for the components, wherein a "component" may be a layer and represent a lowest level of working code, and can be mapped to plug-in and corresponding test tool support and tests may be created for testing the layers independently at a component level, thus ensuring code path coverage and test coverage.  That is, a component layer may represent the lowest level of working code, which is analogous to the interactive HTML object of Pollock and the template source code of Chong, and each component of the project, which may be a Web UI, may be tested independently from other components.  Glaser provides the motivation for testing the components independently, specifically to ensure code path coverage to ensure transactional data integrity.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        11/9/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177